COURT OF APPEALS OF VIRGINIA


Present:     Judges Frank, Alston and Senior Judge Coleman


PHILIP A. HOYLE
                                                                  MEMORANDUM OPINION *
v.      Record No. 1021-10-4                                          PER CURIAM
                                                                    DECEMBER 21, 2010
JENNIFER M. HOYLE


                       FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                   Leslie M. Alden, Judge

                  (Philip A. Hoyle, pro se, on briefs).

                  (Darlene S. Lesser; Odin, Feldman & Pittleman, P.C., on brief), for
                  appellee.


        Philip A. Hoyle (father) appeals from the circuit court’s April 19, 2010 child support order

denying his motion to modify his child support obligation and awarding Jennifer M. Hoyle (mother)

attorney’s fees. On appeal, father contends the trial court erred by (1) failing to find there was a

material change in circumstances warranting a change in child support, (2) failing to consider the

factors listed in Code § 20-108.1, and (3) awarding attorney’s fees to mother.

        The record on appeal does not contain a transcript or timely filed written statement of

facts. See Rule 5A:8(a) and (c).

        We have reviewed the record and the briefs of the parties. We conclude that a transcript

or written statement of facts is indispensable to a determination of issues presented on appeal.

See Anderson v. Commonwealth, 13 Va. App. 506, 508-09, 413 S.E.2d 75, 76-77 (1992); Turner

v. Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d 400, 402 (1986). Therefore, we

summarily affirm the judgment of the trial court. See Rule 5A:27.

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Mother asks this Court to award her attorney’s fees and costs incurred on appeal.

                       The rationale for the appellate court being the proper forum
               to determine the propriety of an award of attorney’s fees for efforts
               expended on appeal is clear. The appellate court has the
               opportunity to view the record in its entirety and determine
               whether the appeal is frivolous or whether other reasons exist for
               requiring additional payment.

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996) (footnote omitted).

Because we hold that father’s appeal lacks merit and is not supported with an adequate record,

we grant mother’s request. Accordingly, we remand to the trial court to determine an

appropriate award of attorney’s fees and costs incurred in this appeal, including any attorney’s

fees and costs incurred at the remand hearing, and any reasonable attorney’s fees and costs of

collection, if necessary.

       For the foregoing reasons, we summarily affirm the judgment of the trial court and

remand for further proceedings consistent with this opinion.

                                                                  Affirmed and remanded.




                                               -2-